 

Exhibit 10.2

Richard S. Ressler

4700 Wilshire Blvd.

Los Angeles, CA 90010 USA

323-860-9500

SUBSCRIPTION LETTER FOR SHARES

12 April 2018

To:

The Board of Directors

Presbia PLC

Ten Earlsfort Terrace

Dublin 2

D02 T380

Dear Sirs

Presbia PLC (the “Company”) - Subscription for Preferred Shares

I irrevocably and unconditionally apply for the allotment and issue to us of 100
preferred shares (of which the designations, rights and restrictions attached to
such shares are set out in Schedule 1) of US$0.001 each in the capital of the
Company (the “Preferred Shares”) for an aggregate purchase price of US$100,000
(the “Subscription Price”) subject to and in accordance with the Company’s
articles of association.

Conditional upon the allotment to us of the Preferred Shares, I request and
authorise you to enter my name in the register of members of the Company as the
holder of the Preferred Shares.  

This letter shall be governed by, and construed in accordance with, the laws of
Ireland.

Yours faithfully

 

/s/ Richard S. Ressler

 

Richard S. Ressler

 

 

PR169/001/AC#27145028.8

--------------------------------------------------------------------------------

 

SCHEDULE 1

1.

Designation and Number

The series of preferred shares to be allotted and issued pursuant to the
Offering will be designated as “series 1 redeemable preferred shares” (each a
“Preferred Share” and together the “Preferred Shares”) and will be limited in
number to 100 (one hundred) Preferred Shares.

2.

Voting Rights

The Preferred Shares shall not confer on the holders thereof the right to
receive notice of, attend and vote at general meetings of the Company, however,
any variation of the rights attached to the Preferred Shares may only be varied
if the holders of at least 75 per cent., in nominal value, of the issued
Preferred Shares, consent in writing to the variation or a special resolution
passed at a separate general meeting of the holders of the Preferred Shares,
sanctions the variation.

3.

Dividends

The Preferred Shareholders shall not carry a right to any dividend declared by
the Company.  Notwithstanding this, no payment of dividends or distributions may
be made to ordinary shareholders of the Company before the Preferred Shares have
been redeemed in full.

4.

Liquidation

Upon the occurrence of a Liquidation, before any distribution or payment shall
be made to the ordinary shareholders of the Company and subject to the rights of
any of the Preferred Shares that may from time to time come into existence, the
holders of Preferred Shares shall be entitled to be paid out of the surplus
assets of the Company available for distribution after payment of the Company’s
liabilities for each Preferred Share held by them, an amount equal to the
Subscription Price (the “Preferred Share Distribution”). If upon a Liquidation,
the assets of the Company shall be insufficient to make payment in full to all
holders of Preferred Shares, then such assets (or consideration) shall be
distributed among the Preferred Shareholders at the time outstanding, in
proportion as nearly as may be to the full amounts to which they would have been
otherwise respectively entitled.  After completion of payment in full of the
Preferred Share Distribution, the remaining assets of the Company available for
distribution, if any, shall be distributed to the ordinary shareholders pro-rata
according to the number of ordinary shares held by them.

5.

Redemption

The unconditional unilateral right of the Company to redeem any Preferred Share
in issue at any time for a redemption price equal to the Subscription Price and
the Company will have the irrevocable authority to authorise and instruct the
company secretary (or any other person appointed for the purpose by the
directors) to redeem the Preferred Shares and to execute on behalf of the
holders of Preferred Shares such documents as are necessary in connection with
such redemption.

The Company will, subject to applicable law and with the approval of a majority
of the independent directors of the Company, redeem any Preferred Share in issue
at any time for a redemption price equal to the Subscription Price in the event
of a Financing, Share Sale, Asset Sale or Restructuring. In the case of a Share
Sale, Asset Sale or Restructuring, to the extent the holders of ordinary shares
in the Company are entitled to any consideration they shall be entitled to
receive the same form of consideration as the holders of Preferred Shares.

6.

Consents

Save where the taking of any of the following actions is determined by or within
the control of the Company’s shareholders, and subject to applicable law, the
Company shall not, without obtaining prior Preferred Shareholder Approval:

2

--------------------------------------------------------------------------------

 

 

(a)

effect any alteration, repeal, change or amendment of the rights, privileges or
preferences of the Preferred Shares in a manner that adversely affects the
rights, privileges or preferences of those shares or any series thereof;

 

(b)

amend, modify or repeal any provision of the Constitution in a manner that
adversely affects the powers, preferences or rights of the Preferred Shares;

 

(c)

agree to any debt financing in an amount in excess of US$8,000,000 (such amount
being the maximum amount payable by the company under the debt instruments);

 

(d)

execute a guarantee;

 

(e)

effect any Restructuring or Liquidation;

 

(f)

settle any lawsuit or civil investigation requiring the payment of more than
US$1,000,000; or

 

(g)

execute any document or enter into any arrangement that has a potential
liability to the Company in excess of US$1,000,000.

Additional Definitions

 

1.1

“Acting in Concert” has the meaning set out in the Irish Takeover Panel Act,
1997;

 

1.2

“Asset Sale” means the completion of a sale, lease, exclusive license,
assignment or any other disposition of all or substantially all of the business
and assets of the Company;

 

1.3

“Constitution” means the memorandum and articles of association of the Company;

 

1.4

“Financing” means any debt transaction with the Company pursuant to which it
receives in excess of US$8,000,000;  

 

1.5

“Liquidation” means a liquidation, dissolution or winding-up of the Company;

 

1.6

“Ordinary Shares” means the ordinary shares with a nominal value of US$0.001
each in the capital of the Company;

 

1.7

“Preferred Shareholder” means a holder of the Preferred Shares;

 

1.8

“Preferred Shareholder Approval” means the approval of the holder(s) of a
majority in value of the Preferred Shares in issue;  

 

1.9

“Restructuring” means any scheme of arrangement, consolidation or merger of,
with or into any other corporation or other entity or person, or any other
corporation reorganisation, other than any such transaction in which the shares
of the Company immediately prior to such transaction continue to represent at
least a majority of the voting power of the surviving entity (or if the
surviving entity is a wholly owned subsidiary, its parent) immediately after
such transaction;

 

1.10

“Sale” means an Asset Sale or a Share Sale;

 

1.11

“Share Sale” means the completion of any transaction whereby any person or group
of persons Acting in Concert purchases the whole or a majority of the share
capital of the Company.

 

3